       Case 2:19-bk-19146-WB                      Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                               Desc
                                                  Main Document    Page 1 of 21




 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address
 WayneAbb
 Nussbaum APC
 27489 Agoura Rd., Ste 102
 Agoura Hills, CA 91301




 fJ    Individual appearing without attorney
 !g Attomeyfor:Danco Inc.
                                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION                                                 E]
 In re:                                                                       CASE NO.: 2:19-BK-19146-WB
                                                                             CHAPTER: 11
                                                                                                                      13
 COREY DEMON SIMS
                                                                              DECLARATION OF RON PERLSTEIN

                                                                              RE: DEFAULT UNDER ADEQUATE
                                                                             ·PROTECTiON ORDER; REQUEST·FQR ENTRY·
                                                                              OF ORDER GRANTING RELIEF FROM STAY

                                                                             DATE: 03/16/2020
                                                                             TIME:
                                                                             COURTROOM: 1375
                                                                             PLACE: 255 E. Temple Street, Los Angeles, CA 90012

                                                               Debtor(s).


I, (print name of declarant), ....
                               R.....
                                   a....
                                      o.....P....e....
                                                   cl.....
                                                       st....
                                                           e......
                                                              io.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ declare as follows:

1.    I have personal knowledge of the matters set forth in this declaration and, if called upon to testify, I could and would
      testify competently hereto. I am over 18 years of age.

2.     On 01/24/2020 the court entered an order conditioning continuation of the automatic stay in the above-entitled
       bankruptcy case on the performance by the Debtor of certain obligations for the benefit of (name of Movant)
      .J..Leau.u.au....u.......__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ (Adequate Protection Order). A true
      and correct copy of the Adequate Protection Order is attached hereto as Exhibit "A."

3.    I have knowledge regarding the Debtor's performance (or lack of performance) under the terms of the Adequate
      Protection Order because (specify): Debtor did not make the monthly payment ordered in the Adequate
      Protection Agreement.


           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                           Page 1                          F 4001-1.DEC.DEFAULT.ADEQ
      Case 2:19-bk-19146-WB                      Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                               Desc
                                                 Main Document    Page 2 of 21




     D   I am the party for whose benefit the Adequate Protection Order was entered (Movant), and the Adequate
         Protection Order required the Debtor to make payments directly to me.

     D   I am counsel for the Movant and the Adequate Protection Order required the Debtor to make payments directly to
         me.

     ~ I am employed as President                                              for the Movant and, as such, am one of the
       custodians of the books,records and files of Movant that relate to payments received from the Debtor. I have
       personally worked on those books, records and files, and as to the following facts, I know them to be true of my
       own knowledge or I have gained knowledge of them from the business records of Movant on behalf of Movant,
       which were made at or about the time of the events recorded, and which are maintained in the ordinary course of
       Movant's business at or near the time of the acts, conditions or events to which they relate. Any such document
       was prepared in the ordinary course of business of Movant by a person who had personal knowledge of the event
       being recorded and had or has a business duty to record accurately such event. The business records are
       available for inspection and copies can be submitted to the court if required.

     D   Other (specify):




4.   The Debtor defaulted upon his/her/its obligations under the Adequate Protection Order by (specify):

     ~ Failing to make the payment(s) due (date(s)) --=0=2/;..;;;0-'-1=/2=0=20=---------------- under the
         terms of the Adequate Protection Order.

     D   Failing to provide evidence of the existence of insurance coverage required under the terms of the Adequate
         Protection Order in a timely manner.

     D   Other (specify):




5.   ~ a. Movant caused a notice of default (Notice) identifying the default(s) referenced in paragraph 4 above to be
          served on the Debtor on (date) 02/10/2020 . A true and correct copy of the Notice is attached hereto as
          Exhibit "B."

     D   b   Movant was not required to serve a notice of the default specified in paragraph 4, because the Adequate
             Protection Order only required Movant to serve a maximum of (number) __ notices of default and Movant
             had already served the required number of notices of default (collectively the "Notices") at the time the default
             specified in paragraph 4 occurred. Copies of all of the Notices are attached hereto as Exhibit "8."

6.   Debtor failed to cure the defaults identified in the Notice within the cure period established by the Adequate Protection
     Order.

7.   In light of the foregoing, under the terms of the Adequate Protection Order, Movant is entitled to relief from the
     automatic stay. Concurrently herewith, Movant is lodging a proposed form of order granting Movant relief from the
     automatic stay.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 03/16/2020
 Date
                     Ron Perlstein
                     Printed Name                                                       Signature
                                                                                                      6   L
          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                          Page 2                             F 4001-1.DEC.DEFAULT.ADEQ
        Case 2:19-bk-19146-WB   Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54   Desc
                                Main Document    Page 3 of 21




          1
          2
          3
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
-~. -    16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28                               EXHIBIT A


   100141443
       Case 2:19-bk-19146-WB                          Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                            Desc
                                                      Main Document    Page 4 of 21
              Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                         Desc    .I
                                                         Main Document    Page 2 of 8

  Attorney or Party Name, Address, Telephone & FAX                               FOR COURT USE ONLY
  Nos., State Bar No. & Email Address

  Ure Law Firm
  800 West 6th Street, Suite 940
  Los Angeles, CA 90017
  213-202-6070 Fax: 213-202-6075
  Thomas B. Ure, SBN 170492
  torn@!Jrelawfirm.ec>m




  [81 Attorney for MovaRt Debtor
  □ Movant appearing without an attorney

                                               UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

  In re:                                                                        CASE NO.: 2:19-bk-19146-WB
                                                                                CHAPTER: 11
  COREY DEMON SIMS
                                                                                          ORDER GRANTING MOTION FOR
                                                                                          RELIEF FROM THE AUTOMATIC
                                                                                           STAY UNDER 11 U.S.C. § 362
                                                                                               (REAL PROPERTY)
                                                                                DATE: January 14, 2020
                                                                                TIME: 10:00 a.m.
                                                                                COURTROOM: 1375
                                                                                PLACE: 255 E. Temple street, Los Angeles, CA 90012


                                                                Debtor(s).
 Movant: DANCO INC


1. The Motion was:              181   Opposed          D    Unopposed          D    Settled by stipulation




           This fonn ts mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June2014                                                                   Page 1                                         F 4001-1.RFS.RP.ORDER
           Case 2:19-bk-19146-WB                     Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                           Desc
                                                     Main Document    Page 5 of 21
              Case 2:19-bk-19146-WB                    Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                     Desc
                                                        Main Document    Page 3 of 8
 2.    The Motion affects the following real property (Property):

       Propertv#1
       Street address:        3246 Euclid Ave
       Unit/suite number:
       City, state, zip code: Lynwood. CA 90262

      Legal description or document recording number {Including county of recording):

      20140340441, Los Angeles County, California

      D See attached page.
      Property#2
      Street address:               19323 Lavy Ct.
      Unit/suite number:
      City, state, zip code:        Tarzana, CA 91356

      Legal description or document recording number (Including county of recording}:

      20140340441, Los Angeles County, California


      D See attached page.
      Property#3
      Street address:               1320 West 53rd St.
      Unit/suite number:
      City, state, zip code:       Los Angeles, CA 90037

      Legal description or document recording number (Including county of recording}:

      201:1_0~0441, Los Angeles County~ California


      D See attached page.

3. The Motion is granted under:
      a.    0      11 U.S.C. § 362(d}(1)
      b.    0      11 U.S.C. § 362(d)(2)
      c.    □ 11 U.S.C. § 362(d)(3)
      d.    D      11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                   creditors that involved:
            ( 1)   D   The transfer of all or part ownership of, or other interest in. the Property without the consent of the
                       secured creditor or court approval; and/or
            (2)    D   Multiple bankruptcy cases affecting the Property.
            (3)    D   The court D makes D does not make D cannot make
                       a finding that the Debtor was involved in this scheme.
            (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
                order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
                years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
                this title may move for relief from this order based upon changed circumstances or for good cause shown,
                after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or

           This fonn is mandatory. It has been approved for use by the UnHed States Bankruptcy Court for the Central District of California.
June2014                                                                   Page2                                         F 4001-1.RFS.RP.ORDER
            Case 2:19-bk-19146-WB                       Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                          Desc
                                                        Main Document    Page 6 of 21
                Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                    Desc
                                                           Main Document    Page 4 of 8
                    liens in real property shall accept any certified copy of this order for indexing and recording.

 4.    D       As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362{a) is:
       a.      D    Tennlnated as to the Debtor and the Debtor's bankruptcy estate.
       b.      D    Modified or conditioned as set forth in Exhibit A to this order.
       c.      D    Annulled retroactively to the bankruptcy petition date. Any postpetitlon acts taken by Movant to enforce its
                    remedies regarding the Property do not constitute a violation of the stay.

5. .   0      Movanf may enforce Its remedies to foreclose upon and obtain possession of the Property in accordance with
               applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
               estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.     D      Movant must not conduct a foreclosure sale of the Property before (date) _ _ _ _ _.

7.     181    The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
              contained within this order.

8.     D      In chapter 13 cases, the trustee must not make any further payments on account of Movant's secured claim after
              entry of this order. The secured portion of Movant's claim is deemed withdrawn upon entry of this order without
              prejudice to Movant's right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
              the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant's
              secured claim after entry of this order.

9.     D      The co--debtor stay of 11 U.S.C. '§ 1201(a) or§ 1301(a) is terminated, modified or annulled as to the co-debtor, as
              to the same terms and conditions as to the Debtor.

10.    D      The 14--day stay as provided in FRBP 4001 (a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement loan
    modification, refinance agreement or other loan workout or loss mitigation agreement Movant, through· its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement




             This fonn Is mandatory. It has been approved for use by the United states Bankruptcy Court for the Central District of caJlfomla.
June2014                                                                     Page 3                                        F 4001-1.RFS.RP.ORDER
        Case 2:19-bk-19146-WB                          Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                            Desc
                                                       Main Document    Page 7 of 21
               Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                     Desc
                                                          Main Document    Page 5 of 8

13. Upon entry of this order, for purposes of Cal. Civ. Code§ 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
 14.   0      A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
              of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
       (a)    D     without further notice.
       (b)    D     upon recording of a copy of this order or giving appropriate notice of its entry In compliance with applicable
                    nonbankruptcy law.
15.    D      This order is binding and effective In any bankruptcy case commenced by or against the Debtor for a period of
              180 days, so that no further automatic stay sha.11 arise in that case as to the Property.
16.    D      This order is binding and effective In any bankruptcy case commenced by or against any debtor who claims any
              Interest in the Property for a period of 180 days from the hearing of this Motion:
       {a)    D    withoutfurther notice.
       (b)    D    upon recording of a copy of this order or giving appropriate notice of its entry In compliance with applicable
                   nonbankruptcy law.
17.    D      This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
       (a)    D    without further notice.
       (b)    D    upon recording of a copy of this order or giving appropriate notice of Its entry In compliance with applicable
                   nonbankruptcy law.
18.    D      Other (specffy):




                                                                               ###




             This form Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Callfornia.
June2014                                                                     Paga4                                          F 4001-1.RFS.RP.ORDER
                   Case 2:19-bk-19146-WB                     Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                           Desc
                                                             Main Document    Page 8 of 21
                      Case 2:19-bk-19146-WB                    Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                     Desc       IJ:.
                                                                Main Document    Page 6 of 8

                                                  ADEQUATE PROTECTION AGREEMENT
                                           (This attachment is the continuation page for paragraph 7 of this order.)

         The stay remains in effect subject to the following terms and conditions:

         1.   D     The Debtor tendered payments at the hearing in the amount of$ _ _ _ _ _ __

         2.   18LJhe Debtor 1'11lJSt fTlcik~Uf!9lllar morJttlly payrnen~ in the amount of $1, 129.8§ commencing (date) 02/01/2020.
               · The amount of these payments may be subject to change under the terms of the parties' original agreements. All
                 payments due Movant under this Adequate Protection Agreement must be paid to Movant at the following
                 address:

                    Danco Inc.
                    2476 Overtand Ave., #203
                    Los Angeles, CA 90064

         3.   D     The Debtor must cure the postpetltlon default computed through _ _ _ _ In the sum of
                    $_ _ _ _ _ _ _ as follows:


              a.    □    In equal monthly installments of$                                       each commencing (date)                            and
                         continuing thereafter through and including {date)
              b.    □    By paying the sum of$                                      on or before (date)
              C.
                 □       By paying the sum of$                                      on or before (date)
              d. □       By paying the sum of$                                      on or before (date)
              e.
                 □       Other (specify):.



-----· --·-"4:- -~·-=rrreDebtormustmaintaln insurance coverage on the Property and mustremaln currenton all taxes that fall due
                    postpetitlon with _regard to the Property.

         5.   D     The Debtor must file a disclosure statement and plan on or before (date) _ _ __
                    The disclosure statement must be approved on or before (date) _ _ __
                    The plan must be confirmed on or before (date} _ _ __

        6.    ~ Upon any default in the terms and conditions set forth in paragraphs        1 through 5 of this Adequate Protection
                    Agreement, Movant must serve written notice of default to the Debtor and the Debtor's attorney, If any. If the
                    Debtor fails to cure the default within 14 days after service of such written notice:

              a.    D    The stay automatically terminates without further notice, hearing or order.
              b.    ~ Movant may file and serve a declaration under penalty of perjury specifying the default, together with a
                         proposed order terminating the stay, which the court may grant without further notice or hearing.
              c.    D    The Movant may move for relief from the stay upon shortened notice in accordance with LBRs.
              d.    D    The Movant may move for relief from the stay on regular notice.

        7.    ~ Notwithstanding anything contained in this Adequate Protection Agreement to the contrary, the Debtor shall be
                    entitled to a maximum of (numbet') three (3) notices of default and opportunities to cure pursuant to the
                    preceding paragraph. Once the Debtor has defaulted this number of times on the obligations imposed by this
                    order and has been served with this number of notices of default, Movant is relieved of any obligation to serve
                    additional notices of default or to provide additional opportunities to cure. If an event of default occurs thereafter,
                    Movant will be entitled, without first serving a notice of default or providing the Debtor with an opportunity to cure,
                    to file and serve a declaration under penalty of perjury setting forth in detail the Debtor's failures to perform under


                   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of callfomla.
        June2014                                                                   Page5                                         F 4001-1.RFS.RP.ORDER
       Case 2:19-bk-19146-WB                          Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                           Desc
                                                      Main Document    Page 9 of 21
              Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/2013:47:46                                      Desc
                                                         Main Document    Page 7 of 8
              this Adequate Protection Agreemen~ together with a proposed order terminating the stay, which the court may
              enter without further notice or hearing.

8.    181    This Adequate Protection Agreement is binding only during the pendency of this bankruptcy case. If, at any time,
             the stay is terminated with respect to the Property by court order or.by operation of law, this Adequate Protection
             Agreement ceases to be binding and Movant may proceed to enforce its remedies under applicable
             nonbankruptcy law against the Property and/or against the Debtor.

9.    D      If Movant obtains relief from stay based on the Debtor's defaults under this Adequate Protection Agreement, the
             order granting such relief will contain a waiver of the 14-day stay as provided In FRBP 4001 (a)(3).

1O.   181    Movant may accept any and all payments made pursuant to this order without prejudice to or waiver of any rights
             or remedies to which Movant would otherwise have been entitled under applicable nonbankruptcy law.

11.   D      Other (specify):




            This form rs mandatory. It has been approved for use by the United States Bankruptcy Court for the Central Disbict of California.
June2014                                                                    Page6                                         F 4001-1.RFS.RP.ORDER
                 Case 2:19-bk-19146-WB                           Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                                   Desc
                                                                 Main Document    Page 10 of 21
                     Case 2:19-bk-19146-WB                         Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                               Desc
                                                                    Main Document    Page 8 of 8



                                                             PROOF OF SERVICE OF DOCUMENT
           I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address ls:
           800 West 6th Street, Suite 940
           Los Angeles, CA 90017

           A true and correct copy of the foregoing document entltled (specify): NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
           CASE RI: MOTION FOR RELIEF FROM THE AUTOMATIC SfAV UNDER 11 U.S.C. § 362 wlll be served or was sel'\lecl (a) on the
           judge in chambers In the fonn and manner required by LBR 5005-2(d); and (b) In the manner stated below:


           1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
           the foregoing document wiU be served by the court via NEF and hyperilnk to the document. On 1/17/2020 , I checked the CM/ECF
           docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mall Notice
           List to receive NEF transmission at the email addresses s~ed below:


           ATTORNEY FOR CREDITOR Kelly M Kaufmann bknotice@mccarthyholthus.com,
           kraftery@ecf.courtdrive.com
           ATTORNEY FOR CREDITOR Mark S Krause bankruptcy@zbslaw.com, mkrause@ecf.courtdrive.com
           ATTORNEY FOR U.S. TRUSTEE Dare Law dare.law@usdoj.gov
           ATTORNEY FOR CREDITOR Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
           U.S. TRUSTEE United States Trustee (LA) ustpregionl 6.1a.ecf@usdoj.gov
           ATTORNEY FOR DEBTOR Thomas B Ure tbuesq@aol.com,
           urelawfirm@jubileebk.net;tom@ecf.courtdrive.eom
                                                                                                    D Service Information continued on attached page
              2. SERVED BY UNITED STATES MAIL:
              On 1/17/2020      , I served the following persons and/or entitles at the last known addresses In this bankruptcy case or adversary·
- - - ------- prooeedmg.by placlng.a trua and correct copr.thereof in a sealed envelope in the United States mall,.flrstclass,.postage prepaid, and
                          0




              addressed as follows. Listing the Judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
              after the document Is filed.

          · United States Bankruptcy Court
            Honorable Julia W. Brand
            255 E. Temple Street, Suite 1382/ Courtroom 1375
            Los Angeles, CA 90012
                                                                                                    0. Service Information continued on attached page
          3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAlb FACSIMILE TRANSMISSION OR EMAIL (state method for each
          person or entity served}: Pursuant to F.R.Clv.P. 5 and/or controlllng LBR, on_, I served the following persons and/or entitles by
          personal dellvery, overnight mall service, or (for those who consented In writing to such service method}, by facsimile transmission
          and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mall to, the Judge will be
          completed no later than 24 hours after the document is filed.



                                                                                                   D Service Information continued on attached page
          I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correcl
           1/17/2020                     Yolanda Sgeura                                                  _/::-:s/_Y_o,-,;la__n__
                                                                                                                              d=a-'-S_eg.._u_r=a_ _ _ _ _ _ _ _ __
           Date                          Printed Name                                                      Signature



                              This form Is mandatory. It has been approved for use by the United States Bankruptcy Court for lhe Central Olslrlct of CaHfomla.

          December 2012                                                                 Page2             F 9021-1.2.BK.NOTICE.LODGMENT
                      Case 2:19-bk-19146-WB   Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54   Desc
                                              Main Document    Page 11 of 21




                        1
                        2
                        3
                        4
                        5
                        6
                        7
                        8
                        9
                       10
                       11
                       12
                       13
                       14
                       15
-·   ~   "'-•~-- .,
                       16   ·•·




                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28                               EXHIBITB


                100141443
Case 2:19-bk-19146-WB         Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                    Desc
                              Main Document    Page 12 of 21




  27489 Agoura Rd Ste 102
  Agoura Hills, California 91301-2419
  Tel 818.660.1919 I Fax 818.864.3241                                     NUSSBAU.M
  www.nussbaumapc.com



                                                                             Via Mail & E-mail


  February 10, 2020

  Ure Law Firm

 Thomas B. Ure
 800 West 6th Street, Suite 940
 Los Angeles, CA 90017
 urelawfirm@jubileebk.net


 Re: Default in APA Agreement for Bk case No. 2:19-bk-19146-WB, Corey Demon Sims


 This notice is given by the undersigned on behalf of Creditor Danco, INC as to Notice of Default
 in accordance with the attached ordered Adequate Protection Agreement ("Agreement"). As of
 the date hereof, Debtor has failed to cure such payments set for in the Agreement. Default began
 on 02/02/2020.                                            ·

        TOTAL DEFAULT AMOUNT: $1,129.85

 You are hereby notified such amount(s) must be paid within fourteen (14) days after service of
 this notice. Your failure to do so can lead to a court proceeding against you to enforce Movant's
 rights under the Agreement.



 Please contact us at (818) 660-1919 if you have any questions.



 WayneAbb
 Nussbaum APC
             Case 2:19-bk-19146-WB                         Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                                   Desc
                                                           Main Document    Page 13 of 21
                   Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                                Desc
                                                              Main Document    Page 1 of 8

    Attomey or Party Name, Address, Telephone end FAX Nos., State Bet No. &           FOR COURT USE ONLY
    Emall Address
    Thomas B. Ure
    800 West 6th Street, Suite 940
    Los Angeles, CA 90017
    213-202-6070 Fax: 213-202;.0075
    California State Bar Number: 170492 CA
    tom@urelawflrm.com




D Individual appearing without attorney
hf! Attomev for Debtor
                                                          UNITED STATES BANKRUPTCY COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA
    In re:                                                                            CASE NO.: 2:19-bk-19146-WB
                                                                                      CHAPTER:11
                   Corey Demon Sims

                                                                                 NOTICE OF LODGMENT OF ORDER IN
                                                                                 BANKRUPTCY CASE RE: (title of motion1):
                                                                                 MOTION FOR RELIEF FROM THE AUTOMATIC SIAY·UNDER 11
                                                                                 u.s.c. § 362
             ...                                                                                                --·. ~-
                                                                       Debtor(s)

PLEASE TAKE NOTE that the order titled Order Granting Motion For Relief From The Automatic Stay Under 11 U.S.C. §_
362 was lodged on (date) 1/17/2020    and is attached. This order relates to the motion which Is docket
number~.




1   Please abbreviate If title cannot flt Into text field.
                        Tlw form Is mandatory. It has been approved for use by the United States Bankruptcy Court for !he Central District of catlfornla.

December 2012                                                                      Page 1           F 9021-1.2.BK.NOTICE.LODGMENT
       Case 2:19-bk-19146-WB                          Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                           Desc
                                                      Main Document    Page 14 of 21
              Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                        Desc    .I
                                                         Main Document    Page 2 of 8

  Attorney or Party Name, Address, Telephone & FAX                               FOR COURT USE ONLY
  Nos., State Bar No. & Email Address

  Ure Law Firm
  800 West 6th Stree~ Suite 940
  Los Angeles, CA 90017
  213-202-6070 Fax: 213-202-6075
  Thomas B. Ure, SBN 170492
  t9rn@ureJawfirrn.com




  t8] Attorney for Mevant Debtor
  □ Movant appearing without an attorney

                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA- LOS ANGELES DIVISION

  In re:                                                                        CASE NO.: 2:19-bk-19146-WB
                                                                                CHAPTER: 11
  COREY DEMON SIMS
                                                                                          ORDER GRANTING MOTION FOR
                                                                                          RELIEF FROM THE AUTOMATIC
                                                                                           STAY UNDER 11 u~s.c. § 362
                                                                                               (REAL PROPERTY)
                                                                               DATE: January 14, 2020
                                                                               TIME: 10:00 a.m.
                                                                               COURTROOM: 1375
                                                                               PLACE: 255 E. Temple street, Los Angeles, CA 9.0012


                                                                Debtor(s).
 Movant: DANCO INC


1. The Motion was:              [81 Opposed           D    Unopposed           D   Settled by stipulation




           This fonn Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of callfomla.
June2014                                                                   Page1                                         F 4001-1.RFS.RP.ORDER
           Case 2:19-bk-19146-WB                     Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                           Desc
                                                     Main Document    Page 15 of 21
              Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                    Desc
                                                         Main Document    Page 3 of 8
 2.    The Motion affects the following real property (Property):

       Propertv#1
       Street address:        3246 Euclid Ave
       Unit/suite number:
       City, state, zip code: Lynwood, CA 90262

      Legal description or document recording number (including county of recording):

      20140340441, Los Angeles County, Callfomla

      D See attached page.
      Property#2
      Street address:        19323 Lavy Ct.
      Unit/suite number:
      City, state, zip code: Tarzana, CA 91356

      Legal description or document recording number (Including county of recording):

      20140340441, Los Angeles County. California


      D See attached page.
      Property#3
      Street address:               1320 West 53rd St.
      Unit/suite number.
      City, state, zip code:        Los Angeles, CA 90037
                                                                                                                                                         i
                                                                                                                                                         ~
      Legal description or document recording number (including county of recording):

      20140340441, Los Angeles County, C~l!~ornla                                                                                                        I
                                                                                                                                                      ,,_I




      D See attached page.

3. The Motion is granted under:
      a. 0        11 U.S.C. § 362(d)(1)
      b. 0        11 U.S.C. § 362(d)(2)
      c. 0        11 U.S.C. § 362(d)(3)
      d. D        11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                  creditors that Involved:
            (1)   D   The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                      secured creditor or court approval; and/or
            (2)   D   Multlple bankruptcy cases affecting the Property.
            (3)   D   The court D makes D does not make D cannot make
                      a finding that the Debtor was involved in this scheme.
            (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
                order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
                years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
                this title may move for relief from this order based upon changed circumstances or for good cause shown,
                after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or

           This fonn is mandatory. It has been approved for use by the United states Bankruptcy Court for the Central District of callfomla.
June2014                                                                   Page2                                         F 4001-1.RFS.RP.ORDER
           Case 2:19-bk-19146-WB                      Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                           Desc
                                                      Main Document    Page 16 of 21
               Case 2:19-bk-19146-WB                    Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                     Desc
                                                         Main Document    Page 4 of 8
                   liens in real property shall accept any certified copy of this order for Indexing and recording.

4.    D       As to Movant, Its successors, transferees and assigns, the stay of 11 U.S.C. § 362{a) is:
      a.      0    Tenninated as to the Debtor and the Debtor's bankruptcy estate.
      b.      D    Modified or conditioned as set forth in Exhibit A to this order.
      c.      D    Annulled retroactively to the bankruptcy petition date. Any postpetitlon acts taken by Movant to enforce its
                   remedies regarding the Property do not constitute a violation of the stay.

5.    D      Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
             applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
             estate except by filing a proof of claim pursuant to 11 U.S. C. § 501.

6.    D      Movant must not conduct a foreclosure sale of the Property before (date) _ _ __

7.    181    The stay shall remain In effect subject to the terms and conditions set forth in the Adequate Protection Agreement
             contained within this order.

8.    O      In chapter 13 cases, the trustee must not make any further payments on account of Movant's secured claim after
             entry of this order. The secured portion of Movant's claim is deemed withdrawn upon entry of this order without
             prejudice to Movant's right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
             the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant's
             secured claim after entry of this order.

9.    D      The co-debtor stay of 11 U.S.C. '§ 1201(a) or§ 1301(a} is terminated, modified or annulled as to the co-debtor, as
             to the same tenns and conditions as to the Debtor.
10.   D      The 14-day stay as provided In FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12. Movant, or its agents, may, at Its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement




            This fonn Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of Callfomla.
June2014                                                                    Page 3                                        F 4001-1.RFS.RP.OROER
        Case 2:19-bk-19146-WB                          Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                            Desc
                                                       Main Document    Page 17 of 21
               Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                     Desc
                                                          Main Document    Page 5 of 8
 13. Upon entry of this order, for purposes of Cal. Civ. Code§ 2923.5, the Debtor is a borrower as defined in Cal. Clv.
     Code § 2920.5(c)(2)(C).
 14.   D       A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
               of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motton
       (a)     D    without further notice.
       (b)     D    upon recording of a copy of this order or giving appropriate notice of Its entry In compliance with applicable
                    nonbankruptcy law.
15. □ This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
      180 days, so that no further automatic stay shall arise in that case as to the Property.
16.    D      This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
              Interest in the Property for a period of 180 days from the hearing of this Motion:
       {a)    D    without further notice.
       (b)    D     upon recording of a copy of this order or giving appropriate notice of its entry In compliance with applicable
                    nonbankruptcy law.
17.    D      This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
       (a)    D    without further notice.
       (b)    D    upon recording of a copy of this order or giving appropriate notice of its entry In compliance with applicable
                   nonbankruptcy law.
18.    D      Other (specify):




                                                                                                                                                          I
                                                                                                                                                         I
                                                                                                                                                         I
                                                                                                                                                         I
                                                                                                                                                         i
                                                                                                                                                         I
June2014
             This fonn Is mandatory. It has been approved for use by the United Stales Bankruptcy Court for !he Central District of California.
                                                                             Page4                                          F 4001-1.RFS.RP .ORDER
                                                                                                                                                         I
                                                                                                                                                         .I
                                                                                                                                                         r:
                                                                                                                                                         r.
                                                                                                                                                         f.
                   Case 2:19-bk-19146-WB                      Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                           Desc
                                                              Main Document    Page 18 of 21
                       Case 2:19-bk-19146-WB                    Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                     Desc       I
                                                                                                                                                               I,:.
                                                                 Main Document    Page 6 of 8

                                                  ADEQUATE PROTECTION AGREEMENT
                                            (This attachment is the continuation page for paragraph 7 of this order.)

         The stay remains in effect subject to the following terms and conditions:

         1.   D      The Debtor tendered payments at the hearing in the amount of$_ _ _ _ _ __

         2.   181    The Debte>r mY~Jm~ke regylarmonthly payments in the amount of $1,129.85 commencing (date) 02/01/2020.
                     The amount of these payments may be subject to change under the terms of the parties' original agreements. All
                     payments due Movant under this Adequate Protection Agreement must be paid to Movant at the following
                     address:

                     Danco Inc.
                     2476 Overland Ave., #203
                     Los Angeles, CA 90064

         3.   D      The Debtor must cure the postpetition default computed through _ _ _ _ in the sum of
                     $_ _ _ _ _ _ _ as follows:

              a.     D     In equal monthly installments of$ _ _ _ _ _ _ _ each commencing (date)._____ and
                           continuing thereafter through and including {date)_____.
              b.     D     By paying the sum of$ _ _ _ _ _ _ _ on or before (date). _ _ _ __.
              c.     D     By paying the sum of$ _ _ _ _ _ _ _ on or before (date)._ _ _ __,
              d.     D     By paying the sum of$ _ _ _ _ _ _ _ on or before (date) _ _ _ __
              e.     D     Other (specify):.



······ ----4:- -l'8}-T1lei)ebtormast maintain insurance coverage on the Property and must remain current on all taxes that fall due
                     postpetitlon with _regard to the Property.

        5.    D      The Debtor must fife a disclosure statement and plan on or before (date) _ _ __
                     The disclosure statement must be approved on or before (date) _ _ __
                     The plan must be confirmed on or before (date} _ _ __

        6.    181    Upon any default in the terms and conditions set forth in paragraphs 1 through 5 of this Adequate Protection
                     Agreement, Movant must serve written notice of default to the Debtor and the Debtor's attorney, if any. If the
                     Debtor fails to cure the default within 14 days after service of such written notice:

              a.     D     The stay automatically terminates without further notice, hearing or order.
              b.     181   Movant may fife and serve a declaration under penalty of perjury specifying the default, together with a
                           proposed order terminating the stay, which the court may grant without further notice or hearing.
              c.     D     The Movant may move for relief from the stay upon shortened notice in accordance with LBRs.
              d.     D     The Movant may move for relief from the stay on regular notice.

        7.    181   Notwithstanding anything contained in this Adequate Protection Agreement to the contrary, the Debtor shall be
                    entitled to a maximum of (number) three (3) notices of default and opportunities to cure pursuant to the
                    preceding paragraph. Once the Debtor has defaulted this number of times on the obligations imposed by this
                    order and has been served with this number of notices of default, Movant Is relieved of any obligation to serve
                    additional notices of default or to provide additional opportunities to cure. If an event of default occurs thereafter,
                    Movant will be entitled, without first serving a notice of default or providing the Debtor with an opportunity to cure,
                    to file and serve a declaration under penalty of perjury setting forth In detail the Debtor's failures to perform under


                    This form Is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of callfomla.
        June2014                                                                    Page5                                         F 4001-1.RFS.RP.ORDER
       Case 2:19-bk-19146-WB                        Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                            Desc
                                                    Main Document    Page 19 of 21
            Case 2:19-bk-19146-WB                     Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                      Desc
                                                       Main Document    Page 7 of 8
            this Adequate Protection Agreemen~ together with a proposed order terminating the stay, which the court may
            enter without further notice or hearing.

8.    1:81 This Adequate Protection Agreement Is binding only during the pendency of this bankruptcy case. If, at any time,
           the stay is terminated with respect to the Property by court order or.by operation of law, this Adequate Protection
           Agreement ceases to be binding and Movant may proceed to enforce its remedies under applicable
           nonbankruptcy law against the Property and/or against the Debtor.

9.    D    If Movant obtains relief from stay based on the Debtor's defaults under this Adequate Protection Agreement, the
           order granting such relief will contain a waiver of the 14-day stay as provided In FRBP 4001 (a)(3).

10. 1:81 Movant may accept any and all payments made pursuant to this order without prejudice to or waiver of any rights
         or remedies to which Movant would otherwise have been entitled under applicable nonbankruptcy law.

11.   D    Other (specify):




          This fonn Is mandatory. It has been approved for use by the United States Bankruptcy Court for lhe Central District of California.
June2014                                                                  Page6                                          F 4001-1.RFS.RP.ORDER
       Case 2:19-bk-19146-WB                         Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                                    Desc
                                                     Main Document    Page 20 of 21
          Case 2:19-bk-19146-WB                        Doc 61 Filed 01/17/20 Entered 01/17/20 13:47:46                                                Desc
                                                        Main Document    Page 8 of 8



                                                 PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address Is:
800 West 6th Street., Suite 940
Los Angeles, CA 90017

A true and correctcopy.ofthe foregoi119 document entitled(specffy): NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASERE MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 wlll be seived or was served (a) on the
judge in chambers In the form and manner required by LBR 5005-2(d); and (b) In the manner stated below:


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document wiU be served by the court via NEF and hyper1Ink to the document. On 1/17/2020 , I checked the CM/ECF
docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mall Notice
List to receive NEF transmission at the email addresses stated below:


ATTORNEY FOR CREDITOR Kelly M Kaufmann bknotice@mccarthybolthus.com,
kra:ftery@ecf.courtdrive.com
ATTORNEY FOR CREDITOR Mark S Krause bankruptcy@zbslaw.com, mkrause@ecf.courtdrive.com
ATTORNEY FOR U.S. TRUSTEE Dare Law dare.law@usdoj.gov
ATTORNEY FOR CREDITOR Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
U.S. TRUSTEE United States Trustee (LA) ustpregionl6.la.ecf@usdoj.gov
ATTORNEY FOR DEBTOR Thomas B Ure tbuesq@aol.com,
urelawfirm@jubileebk.net;tom@ecf.courtdrive.eom
                                                                                        D Service Information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On 1/17/2020      , I seived the following persons and/or entitles at the last known addresses In this bankruptcy case or adversary·
proceeding by placing a true and correct copy thereof in.a sealed envelope In the United States mall, first class, postage prepaid, and
addressed as follows. Llstlng the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours
after the document Is filed.

United States Bankruptcy Court
Honorable Julia W. Brand
255 E. Temple Street, Suite 1382/ Courtroom 1375
Los Angeles, CA 90012
                                                                                        D Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity seived): Pursuant to F.R.Clv.P. 5 and/or controlling LBR, on_, I served the following persons and/or entitles by
personal delivery, overnight mall seivlce, or (for those who consented In writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document Is filed.



                                                                                        D Service Information continued on attached page
I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct
1/17/2020                    Yolanda Sgeura                                                   _/s"""/_Y_o....;la_n_da___,;..S....,eg.._u_r_a_ _ _ _ _ _ _ _ __
Date                         Printed Name                                                      Signature



                  This form Is manda1Dry. It has been approved for use by the United Stales Bankruptcy Court for the Central District of Callfomla.

December 2012                                                                Page2            F 9021-1.2.BK.NOTICE.LODGMENT
     Case 2:19-bk-19146-WB                      Doc 74 Filed 03/16/20 Entered 03/16/20 13:09:54                                               Desc
                                                Main Document    Page 21 of 21




                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 27489 Agoura Rd., Ste 102, Agoura Hills, CA 91301


                                                                            B...o.....
A true and correct copy of the foregoing document entitled: DECLARATION OF ...    o...P....e....cl...
                                                                                                  st....e.,.jn.__________
 ..               . .                               RE: DEFAULT UNDER ADEQUATE PROTECTION ORDER;
REQUEST FOR ENTRY OF ORDER GRANTING RELIEF FROM STAY will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d}; and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date}
 03/16/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
  United States Trustee (LA} - ustpregion16.la.ecf@usdoj.gov
  Dare Law Trusteee - dare.law@usdoj.gov



                                                                                     D     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date} _ _ _ _~ I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                     D     Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date} 03/16/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method}, by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Thomas Ure - Ure Law Firm - 800 West 6th Street, Ste. 940, Los Angeles, CA 90017
Corey Demon Sims - 7136 Glasgow Ave., Los Angeles, CA 90045
Hon. Julia Brand - 255 E. TempleSt., Ste. 1382 Courtroom 1375, Los Angeles, CA 90012



                                                                                     D    Service information continued on attached page


I declare under penalty of perjury under the laws of the United States th


 03/16/2020
 Date


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 3                          F 4001-1.DEC.DEFAULT.ADEQ
